Gregory, Justice.
Appellant Larry Minter was convicted in a trial by jury for the murder of his uncle Bernie Coleman and was sentenced to life imprisonment.1
The sole issue before this court is whether the evidence was sufficient under Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
The evidence showed that Coleman was shot in the face with a shotgun when he was lying on the sofa in the house he shared with his mother and Minter. Coleman was then dragged through the house and placed on a backyard trash pile.
*827Decided February 2, 1989.
James P. Brown, Jr., for appellant.
E. Byron Smith, District Attorney, Michael J. Bowers, Attorney General, Leonora Grant, for appellee.
The evidence also showed that Minter had threatened “to get” Coleman. The shoe prints tracked in blood on the floor of the house matched the prints of Minter’s shoes. Minter’s clothing was spotted with blood consistent with Coleman’s blood type. Minter was carrying loose change in his front shirt pocket and a trail of coins followed the blood trail created when Coleman was dragged out of the house. Minter’s pocket also contained a shotgun shell.
Finally, Minter made contradictory statements to the police. The first time he spoke with the police, he said he had not gone into the living room of the house. The second time he spoke with the police, he said he had gone into the living room but had turned around and left. The third time he spoke with the police, he explained the blood stains on his clothes by saying that he found the clothes in the living room and changed into them before calling the police.
Under these facts, we hold that the evidence was sufficient under Jackson v. Virginia, supra.

Judgment affirmed.


All of the Justices concur.


 The victim was killed on June 20,1987. Minter was indicted during the July 1987 term in Henry County. The jury returned its verdict of guilty on November 4, 1987. Minter’s notice of appeal was filed on December 3, 1987. The case was docketed in this court on October 4, 1988.